Title: VI: Lady Huntingdon’s Circular Letter to the Governors of North Carolina, Virginia, Pennsylvania, and New York, c.8 April 1784
From: Huntingdon, Selina Hastings, countess of
To: Governors of North Carolina, Virginia, Pennsylvania, and New York

 

Sir.
[c.8 April 1784]

When a Person has no other Object in applying to the Supreme Authority of a State, than to interest the State in an extensive Design, expressly formed to promote the great Cause of Religion and Humanity, there can be no doubt but such an application will be favourably received, though the circumstances of the Country should not permit it to engage in the Undertaking, or to contribute largely to the carrying it on. With this general Sentiment, I entertain that Opinion of the Piety & benevolence of America, that I feel no difficulty, Sir, to address myself to your Excellency on the important Subject; and to request that you will communicate this Letter to the other Branches of the Legislature of the State over which you preside. If I err in the manner & form of this application, I humbly beg it may be imputed to Ignorance, not to want of respect.
The Object of my Application is great. I have long reflected with pain on the condition, both in a Religious and civil light, of the Indian Nations in North America. With a mind untinctured with Fanaticism or illiberality, I have long wished that some great and solid Plan for their Conversion and Civilization, for making them good Christians and useful Citizens, could be fallen upon. I rejoice in thinking that the late Revolution opens a way to this great work. I rejoice in the Hope that the Piety and Humanity of the Americans, will encourage a rational undertaking to attain those important ends. I rejoice in the firm expectation that they will cordially unite with me in such an Undertaking; and I fervently implore the Divine Being to crown our joint Endeavours with Success.
The enclosed Outlines of a Plan will give you an Idea of my Design. My views are so extensive, the means in some respects so great, that in Order to be able to concert Measures suitable to the largeness of the Design, I think it necessary to communicate these Outlines of a Plan to several of the States, which, from

their situation, seem to have it more especially in their Power to give energy and facility to such an Undertaking. What one State cannot do, another may. If one alone should be unable to grant as much Land as will be necessary, they may severally contribute what on the whole will be sufficient. The States I propose to apply to are those of North Carolina, Virginia, Pennsylvania and New York.
I most respectfully request that the Legislature of your State will take the matter into th⟨eir⟩ serious consideration. Should the general Ideas I have given of the Design meet with approbation, it would give me infinate pleasure to be informed in what matter you & they think those Ideas could best be carried into Effect. As I have no view to private interest myself in the Design, so I earnestly wish that every precaution should be taken to guard against the selfishness of others, and against all abuses whatever. Whether therefore the plan should finally be—to make a great Settlement in one State, or to establish lesser Settlements in different States, I shall most chearfully concur in every provision which the State or States may think necessary to prevent fraudulent practices, and to preserve the true Spirit of the Undertaking. It cannot escape your Excellency that independently of other circumstances, the countenance and encouragement which the States may respectively be disposed to give to this Design, must be an important consideration in finally settling the Plan. It will in particular, be necessary that I should know what quantity of Land a state may be disposed to grant—what Quit-rent will be required, and what length of time the Settlers will be exempted from Taxes. The knowledge of these particulars is so essential to the coming to a proper determination, that I am persuaded your Excellency will immediately see the propriety of my requesting to be informed what your State is disposed to do in regard to them. I beg leave to mention here a circumstance which ought to have been inserted in the Outlines of the Plan vizt that the intended States have been hearty friends to the Rights and Liberties of America from the beginning of its controversy to the conclusion of it.
I have requested Sir James Jay to assist me in this weighty Business. He has promised to do it, as far as his own Affairs will permit. I have fully explained my views & intentions to him. We

have often conversed on the Subject. The Outlines I enclose you, are the result of our joint deliberations. His long residence and personal knowledge of things in these Kingdoms, and his aquaintance with America, render him very fit to assist in forming a Plan in which many circumstances in each Country are to be combined. I have long known Sir James; and I rely much on his prudence and judgment. Besides, he knows my Mind so well, that I am inclined to think, the State should be disposed to grant Land for this Design and he should be consulted on the Subject, he will be able to say pretty nearly, Whether the Tract proposed would, in point of situation & terms of Settlement, be likely to meet my Ideas. I request therefore that he may be advised with on the occasion. It will facilitate Matters; and may prevent the delay and loss of time which repeated Explanations by Letter, at so great a distance as that between America and this Country, would necessarily occasion. When I know the dispositions and determinations of the States, & have obtained all the information I hope to receive; I shall be able to come to a final conclusion on every part of the Design. I hope, with the blessing of Heaven, that a solid Plan may then be formed for effectually answering the great ends in view. I have the honor to be With great respect Your Excellency’s.
